Exhibit 10.20

GLU MOBILE INC. 

SUMMARY OF INDEPENDENT NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM 

(Effective as of June 8, 2017) 

On May 1, 2017, the Board of Directors (the “Board”) of Glu Mobile Inc. (“Glu,”
“our,” “we” or similar terms) approved the following program with respect to the
compensation of our independent non-employee directors effective as of May 1,
2017:

Cash Compensation 

 

 

 

 

 

    

 

Annual Retainer Fee:

 

$

30,000 

Lead Director or Chairman of the Board Fee:

 

$

20,000 

Annual Committee Fees:

 

 

 

Audit Committee Chair

 

$

20,000 

Audit Committee Member (other than Chair)

 

$

5,000 

Compensation Committee Chair

 

$

15,000 

Compensation Committee Member (other than Chair)

 

$

5,000 

Nominating and Governance Committee Chair

 

$

5,000 

Nominating and Governance Committee Member (other than Chair)

 

$

5,000 

Strategy Committee Chair

 

$

20,000 

Strategy Committee Member (other than Chair)

 

$

5,000 

 

All cash compensation will be paid in quarterly installments based upon
continuing service. We will also reimburse our directors for reasonable expenses
in connection with attendance at Board and committee meetings.

Equity Compensation 

Each year at about the time of our annual meeting of stockholders, each Glu
independent non-employee director will receive an additional equity award of (1)
a restricted stock unit (“RSU”) award covering 25,000 shares of our common stock
and (2) an option to purchase 50,000 shares of our common stock. Both the stock
option and RSU award will vest on the earlier to occur of (a) the first
anniversary of the grant date and (b) the date of our next annual meeting of
stockholders that follows the grant date. About the time he or she joins the
Board, each new independent non-employee director will receive an initial equity
award of, at that director’s discretion, either (a) a grant of 20,000 shares of
restricted stock or (b) an immediately exercisable option to purchase 60,000
shares of our common stock. In either case the award will vest as to 33 1/3% of
the shares on the first anniversary of the grant date and thereafter vest pro
rata monthly over the next 24 months.

 



--------------------------------------------------------------------------------